Citation Nr: 1630541	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-47 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.   Entitlement to an initial compensable rating for chronic ligament strain, right knee. 

2.   Entitlement to an initial rating higher than 10 percent for a right shoulder disability prior to May 6, 2010. 

3.   Entitlement to a rating higher than 20 percent for a right shoulder disability since May 6, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for status post recurrent dislocation/subluxation, right shoulder, with an initial rating of 10 percent assigned, and granted service connection for chronic ligament strain, right knee, with an initial noncompensable rating assigned, both ratings effective September 12, 2008.

In April 2014, the Board remanded the case to the AOJ for additional development.  After taking further action, the AOJ confirmed and continued the prior denial with regard to the Veteran's right knee disability and increased the rating for the Veteran's shoulder disability to 20 percent, and then returned the case to the Board.  A review of the record indicates that there has been substantial compliance with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(finding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).


FINDINGS OF FACT

1.   For the entire appeal period, the Veteran's right knee disability has manifested by pain with no limitation of motion, no recurrent subluxation or lateral instability, and no arthritis.

2.   Prior to May 6, 2010, the Veteran's shoulder disability was manifested by pain with arthritic changes. 

3.   Since May 6, 2010, the Veteran's shoulder disability has been manifested by infrequent episodes of dislocation with severe pain, guarding, and range of motion that is limited to 155 degrees from the side. 


CONCLUSION OF LAW

1.   The criteria for a compensable rating for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.711a, Diagnostic Code 5260 (2015). 

2.   Prior to May 6, 2010, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.711a, Diagnostic Code 5024, 5201 (2015).  

3.   Since May 6, 2010, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.711a, Diagnostic Code 5024, 5201, 5203 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Increased Ratings

The Veteran seeks an increased rating for his right shoulder disability.  At the outset, the Board notes that the Veteran is service-connected for status post recurrent dislocation/subluxation, right shoulder.  On examination in June 2014, the examiner indicated that there seems to be residuals from the Veteran's surgery of a rotator cuff tear and instability.  The examiner indicated that this diagnosis is a progression of the prior established diagnosis.  The Board has considered all symptomatology related to the Veteran's right shoulder disability. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the appeal for a higher evaluation arises from the initial rating decision that established service connection for the disability and assigned the initial disability evaluation.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issues have been characterized accordingly.

Right Knee

The Veteran was granted service connection for chronic ligament strain, right knee, rated at 0 percent disabling, effective September 12, 2008.  In October 2010, the Veteran's 0 percent disability rating was continued.  The Veteran contends that he is entitled to a higher initial rating for his right knee disability.  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The DCs that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  It is the intension to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.

Facts

Service treatment records show a history of medial collateral ligament tear in 1996 which was caused by a football injury while the Veteran was attending the United States Naval Academy. 

A VA radiology examination report from February 2009 indicates that the Veteran's knee joint spaces were preserved, there was no significant osteophyte formation, no definite fracture or dislocation, no effusion, no osseous lesion, and the impression was unremarkable knee radiographs.

On VA examination in February 2009, it was noted that the Veteran was able to run three miles with only slight discomfort in the medial aspect of the knee.  The examiner noted that the Veteran uses a slip-on neoprene support when running and has a slight feeling of looseness in the knee.  The examiner indicated that subjectively, repetitive activities in association with normal ambulation are not associated with evidence of increased symptomatology or indication of additional function incapacity.  The examination of the Veteran's knee revealed him standing erect with no evidence of swelling, deformity, effusion, or temperature increase.  The examiner indicated that the Veteran was able to squat at least 80% and did so without evidence of articular crepitation.  In the sitting position, with active flexion and extension, no particular crepitation was noted.  The examiner indicated that the Veteran's patellas were stable and both knees extended fully to 0 degrees without pain.  Both knees extended fully to 0 degrees. The right knee flexed to 155 degrees the left to 160 degrees; both without pain.  Further manipulation of the knees failed to demonstrate any evidence of ligamentous laxity or instability.  Objectively, repetitive manipulation of the Veteran's knee was not associated with increased symptomatology or indication of additional functional incapacity.  The examiner's diagnosis was history of tear or sprain of medial collateral ligament, right knee, with evidence of a chronic strain of the ligament.  The examiner indicated that there was no evidence of a present disability or functional impairment.

On VA examination in August 2010, the Veteran indicated that he had mild aching pain 2-3/10 in intensity in the knee whenever he walks or stands.  The Veteran stated that he is able to run up to two miles with the use of a neoprene sleeve for support.  The examiner indicated that the Veteran's knee pain was chronic in nature without specific flare-ups.  On physical examination, the Veteran's gait was normal.  The right knee was normal to inspection with mild tenderness along the medial collateral ligament.  Range of motion testing revealed flexion from 0 to 140 degrees without pain; and extension 140 degrees to 0 without pain.  No additional limitation of range of motion with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination was noted.  No varus or valgus instability was present.  Anterior/posterior drawer's test as well as McMurray's and Lachman's test were all negative.  The diagnosis was medial collateral ligament strain with mild chronic pain causing no occupational and very minor daily activity limitations.

On VA examination in June 2014, it was noted that the Veteran has normal range of motion of the right knee with no pain on motion, no pain on palpitation, normal strength, no flare-ups, no instability and with X-rays showing normal knee.  On examination, the Veteran stated that his knee feels "loose" from time to time but denied any history of shin splints.  Range of motion testing for both knees revealed flexion from 0 to 140 with no objective evidence of painful motion and extension to 0 with no objective evidence of painful motion.  Range of motion after repetitive motion testing was 140 for both knees with no hyperextension.  Muscle testing was normal, joint stability tests were normal, and there was no evidence of recurrent patellar subluxation/dislocation for either knee and no functional loss for either lower extremity


Analysis

The Veteran is currently rated at 0 percent for his right knee condition.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg. Each diagnostic code will be reviewed for potential applicability.  

 Diagnostic Code 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited in the VA examinations. 

Under Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  The Board finds that the Veteran is not entitled to a separate 10 percent rating under Diagnostic Code 5257.  The Board notes that on VA examination in February 2009 and again in June 2014, the Veteran indicated that he feels "looseness" in his right knee.  While the Board finds that the Veteran is credible to report symptoms of his knee, "looseness" does not equate to instability of the knee.  Specifically, the Board notes that the Veteran has not reported that his knee gives way and the objective testing performed indicates that the Veteran has not had lateral instability throughout the entire period of the appeal.  Therefore, a separate rating for right knee instability is not warranted under Diagnostic Code 5257. 

Diagnostic Codes 5258 and 5259 are not applicable in this case as there is no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.

Under Diagnostic Code 5260, to receive a rating of 10 percent, limitation of flexion of the leg must be actually or functionally limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when limitation of extension is to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

During the February 2009 VA examination, the Veteran's extension was to 0 degrees and flexion was to 155 degrees.  In August 2010, VA examination revealed flexion from 0 to 140 degrees without pain and extension was 140 degrees to 0 degrees without pain.  In June 2014, VA examination range of motion testing revealed flexion from 0 to 140 with no objective evidence of painful motion and extension to 0 with no objective evidence of painful motion.

The Board finds that a higher rating under Diagnostic Code 5260 is not warranted, as there is no evidence that the Veteran's flexion has been limited to 45 degrees.  Additionally, a separate rating of 10 percent for limitation of extension is not warranted, as the Veteran had a normal extension of zero degrees throughout the course of this appeal.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaint in August 2010 of knee pain.  However, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court has agreed that pain alone as a basis for a higher rating would produce such "absurd results",  providing as an example circumstances where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively. 

As discussed above, degenerative arthritis is rated under the Diagnostic Codes pertaining to limitation of motion, and if noncompensable under those codes, then a 10 percent rating is awarded for each joint affected.  The Veteran was consistently able to extend his knee to 0 degrees, thus not compensable under DC 5261. Similarly, he has been able to flex his knee to 140 degrees, well exceeding the minimum requirement for even a 0 percent rating.  Additionally, X-ray testing throughout the appeal period, specifically in February 2009, August 2010, and June 2014 indicate that the Veteran's right knee was in normal limits with no arthritic changes.  As such, the Veteran's limited motion is noncompensable under Diagnostic Codes 5260 and 5261, and a separate rating for arthritis is not warranted.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). 

Diagnostic Codes 5262 and 5263 are not applicable as there is no evidence that the Veteran suffers from impairment of the tibia and fibula or genu recurvatum.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, the Board finds that the Veteran not entitled to a compensable rating for his right knee as x-ray evidence shows the Veteran's knee being within normal limits with no arthritic changes, the Veteran has flexion to 140 degrees and extension to 0 degrees, and while he reported to experience pain in August 2010, the Veteran now denies pain and has no other functional loss due to his right knee.  


Right Shoulder

Service connection for status post recurrent dislocation/subluxations of right shoulder was established by a March 2009 rating decision, at which time a 10 percent rating was assigned, effective September 12, 2008.  In an October 2010 rating decision, the RO granted an increased evaluation of 20 percent, effective May 6, 2010. 

The Veteran contends that his disability is more severe than what is presented by a 10 percent rating, prior to May 6, 2010, and a 20 percent rating, from May 6, 2010.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The Veteran is right handed and as such, major, as opposed to minor, extremity disability ratings are applicable.  See February 2009 VA Examination.  

Diagnostic Codes 5200, 5203 will not be discussed here, as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula such that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that motion of the arm limited to the shoulder level warrants a 20 percent disability rating, and motion limited to midway between the side and shoulder level warrants a 30 percent rating.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the major arm, and with frequent episodes and guarding of all arm movement, a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating for the major arm; nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm; loss of head (flail joint) warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.


Entitlement to an Initial Rating Higher Than 10 Percent for a Right Shoulder Disability, Prior to May 6, 2010

Prior to May 6, 2010, the Veteran is rated at 10 percent for his right shoulder disability.

By way of background, in association with the Veteran playing varsity football in the United States Naval Academy, the Veteran sustained multiple subluxation/dislocations of the right shoulder.  These recurred almost daily.  As a result, surgery was performed on the shoulder in 1998 with a Bankart repair of the shoulder capsule.

A February 2009 Radiology Examination report indicates that two views of the Veteran's right shoulder were performed and reviewed.  There was no definite fracture or dislocation and the acromioclavicular joint was normal.  No definite Hill-Sachs deformity was identified and no complication was observed.  The impression was status post anterior clinical labral repair without complication or evidence of a Hill-Sachs deformity.  

On VA examination in February 2009, the Veteran indicated that subsequent to his surgery, he had pain and limitation of motion, especially in the morning.  The examiner indicated that the Veteran was unable to do any vigorous rotary type of throwing motions with the shoulder and does not perform any type of push-up or pull-up.  The examiner indicated that the Veteran is able to lift his arm and do limited work overhead but is very limited by pain, weakness, fatigability, and lack of endurance.  The examiner stated that the discomfort the Veteran experiences in the shoulder tends to flare-up on virtually a daily basis in association with normal activities.  Subjectively, repetitive activities were somewhat symptomatic but not associated with additional functional incapacity.  On examination, the Veteran demonstrated abduction of 175 degrees on the right compared to 180 degrees on the left and flexion of 175 degrees on the right compared to 180 on the left with only slight discomfort in the right shoulder.  The Veteran had slight limitation of extension of 35 degrees on the right and 45 degrees on the left.  There was no definite pain with extension.  Objectively, repetitive manipulations of the Veteran's right shoulder were minimally symptomatic without indication of additional functional incapacity.  No instability of the shoulder was demonstrated.  The examiner indicated that X-rays showed a suggestion of degenerative arthritic changes in the acromioclavicular joint.

In this case, prior to May 6, 2010, limitation of motion was not shown to be severe enough to warrant a compensable evaluation under Diagnostic Code 5201.  Additionally, no recurrent dislocation at the scapulohumeral joint was noted and there was no malunion.  As noted above, however, the provisions of 38 C.F.R. § 4.59 provide that the intent of the rating schedule is to assign a compensable rating for joints that are actually painful.  Furthermore, when limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion and x-ray evidence of arthritis, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) (here, Diagnostic Code 5024).

Although the Veteran has indicated that he is very careful in the activities he partakes in and restricts the motion of his right arm especially over the head, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned, specifically 10 percent for limitation of motion with arthritis, and do not more nearly approximate the criteria for a 20 percent rating at any time prior to May 6, 2010.  Specifically, the Veteran's limitation of motion in his arm is not limited to shoulder level, even with repetition, to warrant a 20 percent rating. 

The Board has considered additional Diagnostic Codes for the shoulder; however, there is no other rating code that would allow for a higher rating for the Veteran's symptoms prior to May 6, 2010. 


Entitlement to a Rating Higher Than 20 Percent for Right Shoulder Disability, from May 6, 2010

In May 2010, the Veteran submitted a private medical examination which indicated that the Veteran had abduction to 150 degrees, forward elevation to 150 degrees, external rotation (arm at side) to 60 degrees, external rotation (90 degrees abduction) to 80 degrees, and internal rotation (90 degrees abduction) to 70 degrees.  The Veteran's O'Brien's maneuver (labral tear) was positive for the right shoulder and his apprehension test was mildly positive.  

On VA examination in August 2010, the Veteran indicated that after surgery, he had recurring episodes of subluxation of the shoulder with spontaneous reduction.  The Veteran indicated that these occurred approximately twice yearly and usually occurred when there was pressure applied to his outstretched arm.  Objective testing revealed a normal shoulder.  The examiner indicated that there was no particular tenderness over the acromioclavicular or acromiosternal joints.  On range of motion testing, forward flexion was 0 to 160 degrees with pain at 160 degrees; abduction was 0 to 150 degrees with pain at 150 degrees; internal and external rotation was 0 to 75 degrees with increased pain and concern for subluxation with external rotation.  No additional limitation of motion with repetitive movement due to pain, fatigue, weakness, lack of endurance, or incoordination was noted.  The impression was recurrent dislocations, right shoulder, requiring Bankart procedure for stabilization but with current recurrent subluxations, minor range of motion limitations, and chronic pain. 

The Veteran submitted a statement in September 2010 indicating that although his surgery in 1998 originally helped to limited the dislocation and subluxation of his right shoulder, over the years his shoulder has continued to worsen.  The Veteran indicated that he is unable to perform certain functions as a push-up or lifting up his one year old son without pain in the front of the shoulder joint.  The Veteran indicated that he wakes up every morning and often during the night with pain in his shoulder due to how he was laying. 

In an October 2010 rating decision, the RO granted a 20 percent rating effective May 6, 2010.  The RO indicated that the Veteran's overall disability picture demonstrates a level of functional impairment that more closely approximates that which is contemplated by the 20 percent evaluation as criteria shows infrequent episodes of dislocation and guarding of movement.

The Veteran was afforded another VA examination in June 2014.  On examination, the Veteran stated that he continues to have pain and stiffness and that he cannot throw a ball as strong as he wishes.  The Veteran denied any dislocations.  The Veteran had right shoulder flexion to 170 degrees, abduction to 155 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees, with no change of range of motion after repetitive testing.  The examiner indicated that range of motion movements were painful on repetitive use testing for the right shoulder.  Muscle strength was 5/5 for abduction, and forward flexion.  The Veteran's lift-off subscapularis test on the right shoulder was positive, indicating weakness.  The examiner indicated that shoulder instability, dislocation or labral pathology was suspected and that there was a history of mechanical symptoms of the right shoulder.  The examiner noted that there has been no history of recurrent dislocation (subluxation) of the glenohumeral joint.  The examiner noted that the Veteran's crank apprehension and relocation test was positive.  The examiner indicated that the Veteran does not have an AC joint condition or any other impairment of the clavicle or scapula and did not have any conditions or impairments of the humerus.  The examiner noted that the Veteran has residuals of the arthroscopic surgery which are manifested by limited range of motion, decrease in pain.  The examiner indicated that the Veteran is limited in lifting his arm from mid chest level to above head level on occasion.  

As stated previously, in order to warrant the next higher rating, 30 percent, under Diagnostic Code 5202, the Veteran must have recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.

However, in this case, the evidence does not show that the Veteran experiences frequent episodes of dislocation and guarding of all arm movements.  Therefore, the Board finds that the Veteran is not entitled to a higher rating for his right shoulder disability under Diagnostic Code 5202.  Additionally, there is no evidence of record that indicates that the Veteran's range of motion is limited to midway between side and shoulder level so as to warrant a higher rating under Diagnostic Code 5201.  As noted above, no ankylosis was noted for the Veteran's right shoulder.  Additionally, there is no indication that the Veteran has impairment of the clavicle or scapula to warrant a rating under Diagnostic Code 5203. 

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, the Board finds in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for a 30 percent rating for the right shoulder are not satisfied.  Specifically, at worst, the Veteran is limited to lifting his arm from mid chest level to above head level on occasion.  The Veteran has not demonstrated that he his motion is limited to midway between side and shoulder level.  Therefore, the Board finds that is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher rating of 30 percent under the cited limitation of motion code. 

There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right shoulder being limited in motion to the extent required for a 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5201, 5202; see also Fenderson, supra. 

The Board has considered additional Diagnostic Codes for the shoulder and arm; however, there is no other rating code that would allow an increased rating for the Veteran's symptoms, from May 6, 2010.

Extraschedular Consideration

The Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right shoulder disability is inadequate.  The Veteran contends that his disability is manifested by pain and limited range of motion.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a right shoulder disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his right shoulder or caused a marked interference with employment.  

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  Specifically, the evidence of record establishes that the Veteran is currently employed.  Accordingly, the Board finds that Rice is not applicable in this case.

ORDER

Entitlement to an initial compensable rating for chronic ligament strain, right knee, is denied.

Entitlement to an initial rating higher than 10 percent for a right shoulder disability prior to May 6, 2010, is denied.

Entitlement to a rating higher than 20 percent for a right shoulder disability since May 6, 2010, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


